Citation Nr: 1705461	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disease or injury. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The appellant served in the National Guard.  Her DD Form 214 indicates a period of active duty for training (ACDUTRA) from August 2010 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a January 2017 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant's lumbar disc disease is proximately due to service-connected disease or injury. 


CONCLUSION OF LAW

Lumbar disc disease is proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific to the appellant's assertion that her low back condition is secondary to her service-connected bilateral knee and/or bilateral ankle condition, in order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38  C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

There are April 2012 and March 2013 VA medical opinions of record.  The April 2012 VA examiner concluded that the Veteran's low back strain is "not at least as likely as not a result of her bilateral patellofemoral syndrome," explaining that "physical examination on January 13, 2012 did not reveal abnormal gait."  The March 2013 VA examiner concluded that the appellant's degenerative disc disease of the spine is less likely as not caused by or a result of the appellant's service-connected bilateral ankle or bilateral knee conditions.  The examiner further explains that risk factors of degenerative disc disease are age (commonly in middle age between 35 and 45), excess body weight, and occupation.  
Service connection for lumbar disc disease is granted.  

Here, the Board is presented with two negative nexus opinions.  However, each opinion is flawed.  In one report, it was noted that the appellant did not have an abnormal gait.  However, my observation at the hearing established that she did have an abnormal gait.  The second opinion noted that risk factors for degenerative disc disease were age (between 35 and 45), excess body weight and occupation.  However, the appellant is very young, does not appear to have excess body weight and no has occupation, other than her service.  

The Board has doubt and such doubt is resolved in favor of the appellant.  The low back disability is proximately due to service connected injury.


ORDER

Service connection for lumbar disc disease is granted.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


